DETAILED ACTION
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.

The application has pending claim(s) 1 and 3-20.

Applicant's arguments, see “One of ordinary skill in the art would not think to combine …” in pages 10-11 filed 11/02/2022, have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sweatte, Justice, and Weast are analogous in that they each deal with security / surveillance and the combination provides an improved security / surveillance system / method (see the prior art rejection section below for the obviousness and motivation statements). Further discussions are addressed in the prior art rejection section below.

Applicant's arguments with respect to claim(s) 1 and 3-20 have been considered but are moot in view of the new ground(s) of rejection because of the Request for Continued Examination (RCE). 
Applicant’s arguments, see pages 7-9 and 11-12, filed 4/05/2022, with respect to the rejection(s) of claim(s) 1 and 3-20 under 35 U.S.C. 103 have been fully considered with regards to the amendments and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the newly found prior art reference Bunn et al (US 2006/0028556 A1).  Further discussions are addressed in the prior art rejection section below.  Therefore claims 1 and 3-20 are not in condition for allowance because they are not patentably distinguishable over the prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweatte (US 6,674,367 B2, as applied in previous Office Action) in view Justice (US 2018/0308243 A1, as applied in previous Office Action) and further in view of Weast et al (US 2016/0189517 A1, as applied in previous Office Action) and further in view of Bunn et al (US 2006/0028556 A1).
Regarding claim 1, Sweatte teaches a method for crowd surveillance in a public space having one or more entry points, each entry point being associated with a corresponding entry zone (see Sweattle, col. 5 at lines 5-9, col. 7 at lines 30-33, entrance to airport or building facility), the method comprising the steps of: for each individual accessing the public space through one of the entry zones: a) detecting the entry of the individual from an entry sensor network (see Sweatte, col. 5 at lines 5-9, col. 7 at lines 30-33, col. 6 at lines 45-51 and 61-64, check in by using entry sensors including camera 10 and/or any other means); b) tracking the individual from the entry sensor network and from an interior sensor network (see Sweatte, col. 5 at lines 5-9, col. 7 at lines 30-33, tracking [using at least the and/or any other means] the individual from the non-secure part [entry] to the secure part of the facility). 
However, Sweatte fails to explicitly disclose: a) detecting the entry of the individual based on observation data from an entry sensor network comprising a plurality of entry cameras collectively covering the entry zones, and tagging the individual, the tagging comprising assigning an identifier to the individual in a computing system; b) tracking the individual based on the observation data from the entry sensor network and observation data from an interior sensor network comprising a plurality of interior cameras collectively covering remaining areas of the public space not covered by the entry sensor network; c) performing a mood analysis on the individual based at least on the observation data acquired by the entry sensor network, the mood analysis including evaluating at least one physiological or behavioral parameter representative of an emotional state of the individual; and d) performing a mood-based risk assessment of the individual based on the mood analysis to evaluate a risk level of the individual to take a threatening action.
Justice teaches a) detecting the entry of the individual based on observation data from an entry sensor network comprising a plurality of entry cameras collectively covering the entry zones, and tagging the individual, the tagging comprising assigning an identifier to the individual in a computing system (see Justice, Figure 3, Paragraphs 0003, 0004 at lines 5-6, 0011 at lines 3-4, 0023 at lines 6-8, 0026-0027, 0033-0039, 0044, surveillance system comprising multi-cameras, when an object [e.g. person] enters in the field of view of an initial source camera in the multi-camera system it is assigned a unique identifier); b) tracking the individual based on the observation data from the entry sensor network and observation data from an interior sensor network comprising a plurality of interior cameras collectively covering remaining areas of the public space not covered by the entry sensor network (see Justice, Figure 3, Paragraphs 0003, 0004 at lines 5-6, 0011 at lines 3-4, 0023 at lines 6-8, 0026-0027, 0029-0039, 0044, surveillance system comprising multi-cameras, camera to camera quick/soft hand-off or long hand-off tracking wherein the object [e.g. person] is tracked leaving the field of view of one camera and entering a neighboring close camera [quick/soft hand-off of the unique identifier to the neighboring close camera] or neighboring distant camera [long hand-off of the unique identifier to the neighboring distant camera]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweatte’s method, using Justice’s teachings by including the multi-camera surveillance system to Sweatte’s security system in order to improve the tracking of the individuals (see Justice, Figure 3, Paragraphs 0003, 0004 at lines 5-6, 0011 at lines 3-4, 0023 at lines 6-8, 0026-0027, 0029-0039, 0044).
However, Sweatte as modified by Justice fails to explicitly disclose c) performing a mood analysis on the individual based at least on the observation data acquired by the entry sensor network, the mood analysis including evaluating at least one physiological or behavioral parameter representative of an emotional state of the individual; and d) performing a mood-based risk assessment of the individual based on the mood analysis to evaluate a risk level of the individual to take a threatening action.
Weast teaches c) performing a mood analysis on the individual based at least on the observation data acquired by the entry sensor network, the mood analysis including evaluating at least one physiological or behavioral parameter representative of an emotional state of the individual (see Weast, camera monitoring system within monitored site, Paragraph 0021; sensor data including behavioral and physiological data, Paragraph 0012, lines 21-25; analyze sensor data indicative of physical behavior of individuals within monitored site, block 404, Fig. 4; Paragraphs 0027-0028 and 0062); and d) performing a mood-based risk assessment of said individual based on the mood analysis to evaluate a risk level of said individual (see Weast, determine threat assessment based on behavioral analysis data and physiological data, block 418, Fig. 4; Paragraph 0012, lines 1-11, Fig. 1; Paragraph 0013, lines 1-9; Paragraphs 0034-0035 and 0062).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sweatte’s method, as modified by Justice, using Weast’s teachings by including the threat detection to Sweatte’s [as modified by Justice] security system in order to predict a threat condition based on real-time physiological or behavioral data (see Weast, Paragraph 0002 and 0021).
However, Sweatte as modified by Justice and Weast fails to explicitly disclose d) performing a mood-based risk assessment of the individual based on the mood analysis to evaluate a risk level of the individual to take a threatening action.
Bunn discloses d) performing a mood-based risk assessment of the individual based on the mood analysis to evaluate a risk level of the individual to take a threatening action (see Bunn, abstract, claims 3-4, 13, 19, Paragraphs 0012, 0014, 0016, 0032-0034, 0047, 0049, matching and assessing to detect the presence of a threat or a threatening intention from the person wherein the assessment is via analysis of physiological or emotional measurements / conditions).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sweatte’s method, as modified by Justice and Weast, using Bunn’s teachings by including the threat intention detection to Sweatte’s [as modified by Justice and Weast] security system in order to improve the detection of a threat or a threatening intention based on physiological or emotional data (see Bunn, abstract, claims 3-4, 13, 19, Paragraphs 0012, 0014, 0016, 0032-0034, 0047, 0049).

Regarding claim 4, the combination of Sweatte as modified by Justice, Weast, and Bunn further teaches the method according to claim 1, wherein the at least one physiological or behavioral parameter representative of an emotional state of the individual comprises a heart rate of the individual (see Weast, physiological sensor data including heart rate, galvanic skin response, etc., Paragraph 0013, lines 1-9).  See claim 1 for obviousness and motivation statements.

Regarding claim 6, the combination of Sweatte as modified by Justice, Weast, and Bunn further teaches the method according to claim 1, wherein the at least one physiological or behavioral parameter representative of an emotional state of the individual comprises a skin conductivity of the individual (see Weast, physiological sensor data including heart rate, galvanic skin response [skin conductivity], etc., Paragraph 0013, lines 1-9). See claim 1 for obviousness and motivation statements.

Regarding claim 7, the combination of Sweatte as modified by Justice, Weast, and Bunn further teaches the method according to claim 1, wherein the at least one physiological or behavioral parameter representative of an emotional state of the individual comprises abnormal behavioral characteristics (see Weast, the behavioral analysis module may identify abnormal physical behavior such as individuals wearing abnormal clothing, etc., Paragraphs 0027 and 0050-0052). See claim 1 for obviousness and motivation statements.

Regarding claim 8, the combination of Sweatte as modified by Justice, Weast, and Bunn further teaches the method according to claim 1, wherein the step of performing a mood-based risk assessment of the individual comprises comparing the at least one physiological or behavioral parameter representative of an emotional state of the individual to reference data representing expected parameters for individuals without threatening intents (see Bunn, abstract, Paragraphs 0012, 0014, 0016, 0032-0034, 0047, and more specifically claims 3-4, 13, 19, and Paragraph 0049, matching and assessing stored related database sources to detect if the person is entitled [not a threat or not a potential threat] or if the person is not entitled [a threat or a potential threat] wherein such previously stored data are of normal ordinary physiological or emotional occurrences). See claim 1 for obviousness and motivation statements.

Regarding claim 9, the combination of Sweatte as modified by Justice, Weast, and Bunn further teaches the method according to claim 1, comprising a step of comparing the risk level of the individual to take a threatening action to a risk threshold, and: if the risk level of the individual to take a threatening action is above the risk threshold, assigning a threat status to the individual and notifying security staff (see Weast, active threat [e.g. a threat or a threatening intention from the person as modified by Bunn] determined by analyzing behavior and physiological data of individuals, e.g., comparing the physiological characteristics to normal [above expected value, for example, elevated heart rate indicates abnormal] will trigger threat response system including emergency responders [police, fireman, etc.], Paragraphs 0027-0028 and 0031-0032; Weast, Paragraph 0023); and if the risk level of the individual to take a threatening action is below the risk threshold, stopping the tracking of the individual and untagging the individual (this claim 9 recites various paths in the conditional alternative manner via the claim limitation “if … and if …”, the combination of Sweatte as modified by Justice and Weast was used to already disclose a different conditional alternative path for this claim 9 and under the broadest reasonable claim language interpretation, this step of claim 9 cannot be necessarily performed simultaneously and therefore is rejected herewith based on the rejection of such a different conditional alternative path).  See claim 1 for obviousness and motivation statements.

Regarding claim 10, the combination of Sweatte as modified by Justice, Weast, and Bunn further teaches the method according to claim 1, comprising a step of comparing the risk level of the individual to take a threatening action to a risk threshold, and: if the risk level of the individual to take a threatening action is above the risk threshold, assigning a threat status to the individual and notifying security staff (see Weast, active threat [e.g. a threat or a threatening intention from the person as modified by Bunn] determined by analyzing behavior and physiological data of individuals, e.g., comparing the physiological characteristics to normal [above expected value for example elevated heart rate indicates abnormal] will trigger threat response system including emergency responders (police, fireman, etc.), Paragraphs 0027-0028 and 0031-0032; Weast, Paragraph 0023); and21 if the risk level of the individual to take a threatening action is below the risk threshold, performing a step of monitoring the individual for an increased risk level indicator, and, if the increased risk level indicator is detected, returning to step c) (see Weast, if an active threat is not detected by comparing the physiological characteristics to normal, the method loops back to block 402 where the threat monitoring system continues to monitor sensor data and analyze behavioral or physiological data for threat assessment, Paragraph 0038, lines 1-7, Figure 4).  See claim 1 for obviousness and motivation statements.

Regarding claim 11, Sweatte teaches a crowd monitoring system for crowd surveillance in a public space having one or more entry points, each entry point being associated with a corresponding entry zone (see Sweattle, col. 5 at lines 5-9, col. 7 at lines 30-33, entrance to airport or building facility), the crowd monitoring system comprising: an entry sensor network (see Sweatte, col. 5 at lines 5-9, col. 7 at lines 30-33, col. 6 at lines 45-51 and 61-64, check in by using entry sensors including camera 10 and/or any other means); an interior sensor network (see Sweatte, col. 5 at lines 5-9, col. 6 at lines 45-51 and 61-64, col. 7 at lines 30-33, tracking [using at least the and/or any other means] the individual from the non-secure part [entry] to the secure part of the facility); and a crowd surveillance device in communication with the entry sensor network and the interior sensor network and comprising a computer system (see Sweatte, col. 5 at lines 5-9, col. 6 at lines 45-51 and 61-64, col. 7 at lines 30-33, col. 8 at lines 23-26), the crowd surveillance device comprising: a tracking module configured to track each individual from the entry sensor network and the interior sensor network (see Sweatte, col. 5 at lines 5-9, col. 7 at lines 30-33, tracking [using at least the and/or any other means] the individual from the non-secure part [entry] to the secure part of the facility). 
However, Sweatte fails to disclose an entry sensor network comprising a plurality of entry cameras collectively covering the entry zones; an interior sensor network comprising a plurality of interior cameras collectively covering remaining areas of the public space not covered by the entry sensor network; the crowd surveillance device comprising: a tagging module configured to tag each individual accessing the public space through one of the entry zones by assigning an identifier to the individual in the computer system; a tracking module configured to track each individual having been tagged, the tracking module using observation data from the entry sensor network and the interior sensor network; a mood analysis module configured to perform a mood analysis of each individual based on the observation data acquired by at least the entry sensor network, the mood analysis including evaluating at least one physiological or behavioral parameter representative of an emotional state of the individual; and a risk assessment module configured to perform a mood-based risk assessment of the individual based on the mood analysis to evaluate a risk level of the individual to take a threatening action.
Justice teaches an entry sensor network comprising a plurality of entry cameras collectively covering the entry zones (see Justice, Figure 3, Paragraphs 0003, 0004 at lines 5-6, 0011 at lines 3-4, 0023 at lines 6-8, 0026-0027, 0033-0039, 0044, surveillance system comprising multi-cameras, when an object [e.g. person] enters in the field of view of an initial source camera in the multi-camera system it is assigned a unique identifier); an interior sensor network comprising a plurality of interior cameras collectively covering remaining areas of the public space not covered by the entry sensor network (see Justice, Figure 3, Paragraphs 0003, 0004 at lines 5-6, 0011 at lines 3-4, 0023 at lines 6-8, 0026-0027, 0029-0039, 0044, surveillance system comprising multi-cameras, camera to camera quick/soft hand-off or long hand-off tracking wherein the object [e.g. person] is tracked leaving the field of view of one camera and entering a neighboring close camera [quick/soft hand-off of the unique identifier to the neighboring close camera] or neighboring distant camera [long hand-off of the unique identifier to the neighboring distant camera]); the crowd surveillance device comprising: a tagging module configured to tag each individual accessing the public space through one of the entry zones by assigning an identifier to the individual in the computer system (see Justice, Figure 3, Paragraphs 0003, 0004 at lines 5-6, 0011 at lines 3-4, 0023 at lines 6-8, 0026-0027, 0033-0039, 0044, surveillance system comprising multi-cameras, when an object [e.g. person] enters in the field of view of an initial source camera in the multi-camera system it is assigned a unique identifier); a tracking module configured to track each individual having been tagged, the tracking module using observation data from the entry sensor network and the interior sensor network (see Justice, Figure 3, Paragraphs 0003, 0004 at lines 5-6, 0011 at lines 3-4, 0023 at lines 6-8, 0026-0027, 0029-0039, 0044, surveillance system comprising multi-cameras, camera to camera quick/soft hand-off or long hand-off tracking wherein the object [e.g. person] is tracked leaving the field of view of one camera and entering a neighboring close camera [quick/soft hand-off of the unique identifier to the neighboring close camera] or neighboring distant camera [long hand-off of the unique identifier to the neighboring distant camera]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweatte’s system, using Justice’s teachings by including the multi-camera surveillance system to Sweatte’s security system in order to improve the tracking of the individuals (see Justice, Figure 3, Paragraphs 0003, 0004 at lines 5-6, 0011 at lines 3-4, 0023 at lines 6-8, 0026-0027, 0029-0039, 0044).
However, Sweatte as modified by Justice fails to explicitly disclose a mood analysis module configured to perform a mood analysis of each individual based on the observation data acquired by at least the entry sensor network, the mood analysis including evaluating at least one physiological or behavioral parameter representative of an emotional state of the individual; and a risk assessment module configured to perform a mood-based risk assessment of the individual based on the mood analysis to evaluate a risk level of the individual to take a threatening action.
Weast teaches a mood analysis module configured to perform a mood analysis of each individual based on the observation data acquired by at least the entry sensor network, the mood analysis including evaluating at least one physiological or behavioral parameter representative of an emotional state of the individual (see Weast, camera monitoring system within monitored site, Paragraph 0021; sensor data including behavioral and physiological data, Paragraph 0012, lines 21-25; analyze sensor data indicative of physical behavior of individuals within monitored site, block 404, Fig. 4; Paragraphs 0027-0028 and 0062); and a risk assessment module configured to perform a mood-based risk assessment of the individual based on the mood analysis to evaluate a risk level of the individual (see Weast, determine threat assessment based on behavioral analysis data and physiological data, block 418, Fig. 4; Paragraph 0012, lines 1-11, Fig. 1; Paragraph 0013, lines 1-9; Paragraphs 0034-0035 and 0062).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sweatte’s system, as modified by Justice, using Weast’s teachings by including the threat detection module to Sweatte’s [as modified by Justice] security check in order to predict a threat condition based on real-time physiological or behavioral data (see Weast, Paragraph 0002 and 0021).
However, Sweatte as modified by Justice and Weast fails to explicitly disclose perform a mood-based risk assessment of the individual based on the mood analysis to evaluate a risk level of the individual to take a threatening action.
Bunn discloses perform a mood-based risk assessment of the individual based on the mood analysis to evaluate a risk level of the individual to take a threatening action (see Bunn, abstract, claims 3-4, 13, 19, Paragraphs 0012, 0014, 0016, 0032-0034, 0047, 0049, matching and assessing to detect the presence of a threat or a threatening intention from the person wherein the assessment is via analysis of physiological or emotional measurements / conditions).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sweatte’s system, as modified by Justice and Weast, using Bunn’s teachings by including the threat intention detection to Sweatte’s [as modified by Justice and Weast] security system in order to improve the detection of a threat or a threatening intention based on physiological or emotional data (see Bunn, abstract, claims 3-4, 13, 19, Paragraphs 0012, 0014, 0016, 0032-0034, 0047, 0049).

Regarding claim 12, the combination of Sweatte as modified by Justice, Weast, and Bunn further teaches the crowd monitoring system according to claim 11, wherein the entry cameras and the interior cameras comprise near-infrared cameras, visible cameras or thermal cameras (see Justice, Figure 3, Paragraphs 0003, 0004 at lines 5-6, 0011 at lines 3-4, 0023 at lines 6-8, 0026-0027, 0029-0039, 0044, surveillance system comprising multi-cameras wherein such cameras are visible cameras).  See claim 11 for obviousness and motivation statements.

Regarding claim 15, the combination of Sweatte as modified by Justice, Weast, and Bunn further teaches the crowd monitoring system according to claim 11, wherein the at least one physiological or behavioral parameter comprises at least one of a heart rate, a breath rhythm and a skin conductivity (see Weast, physiological sensor data including heart rate, galvanic skin response [skin conductivity], etc., Paragraph 0013, lines 1-9).  See claim 11 for obviousness and motivation statements.

Regarding claim 16, the combination of Sweatte as modified by Justice, Weast, and Bunn further teaches the crowd monitoring system according to claim 11, wherein the at least one physiological or behavioral parameter representative of an emotional state of the individual comprises abnormal behavioral characteristics (see Weast, the behavioral analysis module may identify abnormal physical behavior such as individuals wearing abnormal clothing, etc., Paragraphs 0027 and 0050-0052).  See claim 11 for obviousness and motivation statements.

Regarding claim 17, the combination of Sweatte as modified by Justice, Weast, and Bunn further teaches the crowd monitoring system according to claim 11, wherein the risk assessment module is configured to compare the risk level of the individual to take a threatening action to a risk threshold and notify security staff if the risk level of the individual to take a threatening action is above the risk threshold (see Weast, active threat [e.g. a threat or a threatening intention from the person as modified by Bunn] determined by analyzing behavior and physiological data of individuals, e.g., comparing the physiological characteristics to normal [above expected value, for example, elevated heart rate indicates abnormal] will trigger threat response system including emergency responders [police, fireman, etc.], Paragraphs 0027-0028 and 0031-0032; Weast, Paragraph 0023). See claim 11 for obviousness and motivation statements.

Regarding claim 18, the rationale provided in the rejection of claim 1 is incorporated herein. Further, Weast further discloses a non-transitory readable medium having stored thereon processor-readable instructions, the processor-readable instructions causing a computing system to implement the method for crowd surveillance in a public space (see Weast, Fig. 1 and Fig. 3, Paragraphs 0010 and Paragraph 0082, Paragraph 0012, lines 1-8).  See claim 1 for obviousness and motivation statements.

Regarding claim 19, the combination of Sweatte as modified by Justice, Weast, and Bunn further teaches the non-transitory readable medium of claim 18, wherein the stored processor-readable instructions further cause the computing system to notify security staff if the risk level of the individual to take a threatening action is above a risk threshold (see Weast, active threat [e.g. a threat or a threatening intention from the person as modified by Bunn] determined by analyzing behavior and physiological data of individuals, e.g., comparing the physiological characteristics to normal [above expected value, for example, elevated heart rate indicates abnormal] will trigger threat response system including emergency responders [police, fireman, etc.], Paragraphs 0027-0028 and 0031-0032; Weast, Paragraph 0023).  See claim 1 for obviousness and motivation statements.

Regarding claim 20, the combination of Sweatte as modified by Justice, Weast, and Bunn further teaches the non-transitory readable medium of claim 18, wherein the at least one physiological or behavioral parameter comprises at least one of a heart rate, a breath rhythm, a skin conductivity or abnormal behavioral characteristics (see Weast, physiological sensor data including heart rate, galvanic skin response [skin conductivity], etc., Paragraph 0013, lines 1-9).  See claim 1 for obviousness and motivation statements.


Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sweatte as modified by Justice, Weast, and Bunn, and further in view of Erol et al (US 2020/0099892 A1, as applied in previous Office Action).  The teachings of Sweatte as modified by Justice, Weast, and Bunn have been discussed above.
Regarding claim 3, the combination of Sweatte as modified by Justice, Weast, and Bunn teaches the method according to claim 1, but fails to explicitly disclose wherein detecting the entry of the individual comprises: detecting a significant environment change in the one of the entry points; and recognizing a nature of the environment change using a classifier based on a neural network.
Erol teaches wherein detecting the entry of the individual comprises: detecting a significant environment change in the one of the entry points (see Erol, detecting new objects just entered the surveilled area using deep learning, Paragraph 0020, Paragraph 0021, lines 1-6); and recognizing a nature of the environment change using a classifier based on a neural network (see Erol, identify the object type using deep learning based multi-object detector, Paragraph 0020, Paragraph 0021, lines 7-21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sweatte’s method, as modified by Justice, Weast, and Bunn, using Erol’s teachings by including object detection using deep learning to Sweatte’s [as modified by Justice, Weast, and Bunn] security check in order to identify dangerous objects and improve the prediction of a threat condition (see Erol, Paragraph 0023, lines 1-6).

Regarding claim 13, the combination of Sweatte as modified by Justice, Weast, and Bunn teaches the crowd monitoring system according to claim 11, but fails to disclose wherein the tagging module comprises a neural network classifier trained in detecting a significant environment change in one of the entry points using data from the entry cameras and being further trained in recognizing a nature of the environment change.
Erol teaches wherein the tagging module comprises a neural network classifier trained in detecting a significant environment change in one of the entry points using data from the entry cameras and being further trained in recognizing a nature of the environment change (see Erol, detecting new objects just entered the surveilled area using deep learning, Paragraph 0019, lines 1-3, Paragraph 0020, Paragraph 0021, lines 1-6; Erol, identify the object type using deep learning based multi-object detector, Paragraph 0020, Paragraph 0021, lines 7-21).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sweatte’s system, as modified by Justice, Weast, and Bunn, using Erol’s teachings by including object detection using deep learning to Sweatte’s [as modified by Justice, Weast, and Bunn] security check in order to identify dangerous objects and improve the prediction of a threat condition (see Erol, Paragraph 0023, lines 1-6).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sweatte as modified by Justice, Weast, and Bunn, and further in view of Apokatanidis et al (US 2016/0300246 A1, as applied in previous Office Action).  The teachings of Sweatte as modified by Justice, Weast, and Bunn have been discussed above.
Regarding claim 5, the combination of Sweatte as modified by Justice, Weast, and Bunn teaches the method according to claim 1, but fails to explicitly disclose wherein the at least one physiological or behavioral parameter representative of an emotional state of the individual comprises a breath rhythm of the individual.
Apokatanidis teaches wherein the at least one physiological or behavioral parameter representative of an emotional state of the individual comprises a breath rhythm of the individual (see Apokatanidis, physiological characteristics of a person including breathing pattern, heart rate, etc., Paragraph 0034, lines 11-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sweatte’s method, as modified by Justice, Weast, and Bunn, using Apokatanidis’s teachings by including the breathing pattern to Sweatte’s [as modified by Justice, Weast, and Bunn] threat detection in order to improve the prediction of a threat condition based on physiological data (see Apokatanidis, Paragraph 0034, lines 11-15; Paragraph 0041; Paragraph 0050).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sweatte as modified by Justice, Weast, and Bunn, and further in view of Jan (“Neural network based threat assessment for automated visual surveillance” - 2004 IEEE, pages 1309-1312, as applied in previous Office Action).  The teachings of Sweatte as modified by Justice, Weast, and Bunn have been discussed above.
Regarding claim 14, the combination of Sweatte as modified by Justice, Weast, and Bunn teaches the crowd monitor system according to claim 11, but fails to explicitly disclose wherein the risk-assessment module further comprises one or more neural networks trained in evaluating the risk level of the individual to take a threatening action using the at least one physiological or behavioral parameter as input. 
Jan teaches a threat assessment method wherein the risk-assessment module further comprises one or more neural networks trained in evaluating the risk level of the individual to take a threatening action using the at least one physiological or behavioral parameter as input (see Jan, human behavior classified as suspicious [e.g. a threat or a threatening intention from the person as modified by Bunn] or unsuspicious using neural network, Page 1/4, Col. 2, Paragraph 4; Page 2/4, Section C. Behavior Recognition and Section D. Classifiers; Page 3/3, III Experiment; Page 4/4, Conclusion). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sweatte’s system, as modified by Justice, Weast, and Bunn, using Jan’s teachings by including the neural network processing to Sweatte’s [as modified by Justice, Weast, and Bunn] threat detection in order to improve the performance of threat prediction based on human behavior data (see Jan, Page 4/4, Conclusion).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 21, 2022